Citation Nr: 1201831	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a right wrist disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision granted a temporary total evaluation for the Veteran's right wrist disability, from July 26, 2007 to October 1, 2007, but continued the 10 percent rating thereafter. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  The Veteran was last afforded a VA examination for his right wrist disability in December 2007.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is somewhat remote, and the Veteran has asserted that his right wrist disability has worsened since the last examination.  Specifically, he has reported that he has no gripping power in his right hand and is unable to hold objects or lift anything.  He has also maintained that he has constant moderate to severe pain, an increased lack of mobility, stiffness, and cramping.       

Because there may have been changes in the Veteran's condition, the Board finds that a new examination of the joints is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Mountain Home VA Medical Center dating since June 2010.

2.  Schedule the Veteran for an examination of the joints to determine the current severity of his right wrist disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected post traumatic arthritis of the right wrist status post limited fusion.  The examiner should perform range of motion testing of the right wrist and forearm and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also determine whether the Veteran has ankylosis of the wrist.  If any neurological symptoms are present in the right hand or forearm, the examiner should provide an opinion as to whether any such symptoms are at least as likely as not related to his service-connected right wrist disability.  A rationale for any opinion expressed should be provided.
 
3.  After the above has been completed to the extent possible, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


